 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada

 3   AMANDA SCHAPEL
     California State Bar No. 271295
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, CA 94105
     Phone: 415-977-8983
 6   Email: Amanda.Schapel@ssa.gov

 7   Attorneys for Defendant

 8

 9
                                    UNITED STATES DISTRICT COURT
10
                                            DISTRICT OF NEVADA
11
                                            LAS VEGAS DIVISION
12
     WENDY W. BUBNA,                                 )
13                                                   )   Case No. 2:18-cv-00677-JCM-VCF
                            Plaintiff,               )
14                                                   )   STIPULATION & ORDER TO REMAND
            v.                                       )   PURSUANT TO SENTENCE FOUR OF 42
15                                                   )   U.S.C. § 405(g)
     NANCY A. BERRYHILL,                             )
16   Acting Commissioner of Social Security,         )
                                                     )
17                          Defendant.               )

18

19          IT IS HEREBY STIPULATED, by and between plaintiff Wendy W. Bubna (Plaintiff) and

20   Nancy A. Berryhill, Acting Commissioner of Social Security (the Commissioner or Defendant),

21   through their respective counsel of record, and with the approval of the Court, that this action be
     remanded for further administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
22
            On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for
23
     a new decision. The Appeals Council will instruct the ALJ to further consider the nature, severity and
24
     functional limitations related to the claimant’s CRPS in a manner consistent with Social Security
25
     Ruling 03-02p; to reconsider the claimant’s ability to interact with others; to reassess the claimant’s
26

     Stipulation & PO to Remand
     Case No. 2:18-cv-00677-JCM-VCF
                                                         -1-
 1
     maximum residual functional capacity; to reassess the claimant’s subjective complaints; if necessary,
 2
     to obtain supplemental evidence from a vocational expert and clarify any conflicts between the
 3
     testimony of the vocational expert and the Dictionary of Occupational Titles; to offer the claimant a
 4   supplemental hearing; and to issue a new decision.
 5          The parties further request that the Clerk of the Court be directed to enter a final judgment in
 6   favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
 7
 8                                                  Respectfully submitted,

 9   Dated: October 31, 2018                        RICHARD HARRIS LAW FIRM
10
                                                 By: /s/ Joshua R. Harris*
11
                                                     JOSHUA R. HARRIS
12                                                   Attorneys for Plaintiff
                                                     [*As authorized by e-mail on October 31, 2018]
13

14   Dated: October 31, 2018                        DAYLE ELIESON
                                                    United States Attorney
15
                                           By:      /s/ Amanda Schapel
16                                                  AMANDA SCHAPEL
                                                    Special Assistant United States Attorney
17                                                  Attorneys for Defendant
18

19

20                                                  IT IS SO ORDERED:
21

22
                                                    HON. CAM FERENBACH
23                                                  UNITED STATES MAGISTRATE JUDGE
24
                                                                11-1-2018
25                                                  DATED:
26

     Stipulation & PO to Remand
     Case No. 2:18-cv-00677-JCM-VCF
                                                         -2-
 1                                          CERTIFICATE OF SERVICE

 2
            I, Amanda Schapel, certify that the following individual was served a copy of the foregoing
 3
     STIPULATION & [PROPOSED] ORDER TO REMAND PURSUANT TO SENTENCE FOUR
 4
     OF 42 U.S.C. § 405(g) on October 31, 2018 via CM/ECF:
 5
     Richard A Harris, Esq.
 6   Richard Harris Law Firm
 7   801 South Fourth Street
     Las Vegas, NV 89101
 8   Email: rick@richardharrislaw.com

 9   Joshua R Harris, Esq.
     Richard Harris Law Firm
10   801 South Fourth Street
11   Las Vegas, NV 89101
     Email: josh@richardharrislaw.com
12
     Dated this 31st day of October 2018.
13
                                                        /s/ Amanda Schapel
14                                                      AMANDA SCHAPEL
                                                        Special Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

     Stipulation & PO to Remand
     Case No. 2:18-cv-00677-JCM-VCF
                                                     -3-
